Exhibit EXECUTION COPY SHARE EXCHANGE AGREEMENT Share Exchange Agreement (this "Agreement") is made this 28th day of March, 2008, by and between China World Trade Corporation, a Nevada corporation ("CWTD"); William Chi Hung Tsang, the Chairman and President of CWTD ("Tsang"); Uonlive Limited, a corporation organized and existing under the laws of the Hong Kong SAR of the People's Republicof China ("Uonlive"); Tsun Sin Man Samuel, Chairman of Uonlive ("Tsun"); Hui Chi Kit, Chief Financial Officer of Uonlive ("Hui"); Parure Capital Limited,a corporation organized and existing under the laws of the British Virgin Islands and parent of Uonlive ("Parure Capital"); Tsun and Hui being the holders of all of the outstanding capital stock of Parure Capital and hereinafter referred to as the "Shareholders";and Parure Capital and Uonlive being hereinafter referred to as the "Uonlive Subsidiaries”; all of whom execute and deliver this Agreement, based on the following: Recitals WHEREAS, CWTD wishes to acquire one hundred percent (100%) of all of the issued and outstanding share capital of Parure Capital from the Shareholders in an exchange for One Hundred Fifty Million (150,000,000) shares of common stock of CWTD and 500,000 shares of Series A Convertible Preferred Stock of CWTD having the terms and conditions set forth in Exhibit A hereto (the “Series A Convertible Preferred Stock”) in a transaction intended to qualify as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. WHEREAS, in furtherance thereof, the respective Boards of Directors of CWTD and the Uonlive Subsidiaries, have approved the exchange, upon the terms and subject to the conditions set forth in this Agreement, pursuant to which one hundred percent (100%) of the share capital of Parure Capital (the "Parure Capital Share Capital”) issued and outstanding prior to the exchange, will be exchanged by theShareholders in the aggregate for 150,000,000 shares of common stock, $.001 par value, of CWTD and 500,000 shares of Series A Convertible Preferred Stock of CWTD (the "CWTD Common Stock and Series A Convertible Preferred Stock" or the “Stock”). WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on whether the transaction qualifies for tax free treatment. Agreement Based on the stated premises, which are incorporated herein by reference, and for and in consideration of the mutual covenants and agreements hereinafter set forth, the mutual benefits to the parties to be derived herefrom, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE I EXCHANGE
